UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (99.8%) (a) Shares Value Aerospace and defense (1.1%) General Dynamics Corp. 10,400 $1,132,768 Northrop Grumman Corp. 10,600 1,307,828 Airlines (0.9%) American Airlines Group, Inc. (NON) 23,300 852,780 Spirit Airlines, Inc. (NON) 17,700 1,051,380 Auto components (0.6%) Faurecia (France) (NON) 30,664 1,296,053 Automobiles (2.2%) Mazda Motor Corp. (Japan) (NON) 212,000 938,804 Nissan Motor Co., Ltd. (Japan) 125,400 1,116,048 Toyota Motor Corp. (Japan) 23,600 1,328,179 Yamaha Motor Co., Ltd. (Japan) 92,500 1,471,068 Banks (10.2%) Ally Financial, Inc. 144 1,184,400 Banco Espirito Santo SA (Portugal) (NON) 1,622,598 3,037,870 Bank of America Corp. 92,200 1,585,840 Barclays PLC (United Kingdom) 735,687 2,862,653 Commerzbank AG (Germany) (NON) 66,504 1,221,742 Credicorp, Ltd. (Peru) (S) 10,100 1,392,992 Erste Group Bank AG (Czech Republic) 44,470 1,519,349 Grupo Financiero Banorte SAB de CV (Mexico) 185,200 1,252,446 Metro Bank PLC (acquired 1/15/14, cost $662,427) (Private) (United Kingdom) (F) (RES) (NON) 31,120 656,758 Natixis (France) 255,551 1,876,830 Societe Generale SA (France) 14,986 922,955 UniCredit SpA (Italy) 280,716 2,564,008 Unione di Banche Italiane ScpA (UBI Banca) (Italy) 133,464 1,257,648 Zions Bancorp. 40,200 1,245,396 Beverages (1.2%) Britvic PLC (United Kingdom) 146,249 1,809,137 Remy Cointreau SA (France) 11,699 938,822 Biotechnology (0.8%) Celgene Corp. (NON) 13,400 1,870,640 Building products (1.6%) Assa Abloy AB Class B (Sweden) 21,706 1,155,677 Fortune Brands Home & Security, Inc. 29,222 1,229,662 Masco Corp. 56,900 1,263,749 Capital markets (3.5%) Blackstone Group LP (The) 50,109 1,666,124 Carlyle Group LP (The) (Partnership shares) 52,700 1,851,878 Charles Schwab Corp. (The) 60,100 1,642,533 Morgan Stanley 83,800 2,612,046 Chemicals (3.6%) Airgas, Inc. 8,200 873,382 Monsanto Co. 27,900 3,174,183 Solvay SA (Belgium) 8,700 1,365,754 Tronox, Ltd. Class A 47,298 1,124,273 Wacker Chemie AG (Germany) (S) 11,198 1,367,288 Commercial services and supplies (0.4%) Regus PLC (United Kingdom) 259,557 953,716 Communications equipment (0.7%) Alcatel-Lucent ADR (France) (NON) 393,200 1,533,480 Construction and engineering (0.7%) Mota-Engil SGPS SA (Portugal) 187,119 1,520,928 Construction materials (1.1%) Buzzi Unicem SpA (Italy) 51,711 964,585 HeidelbergCement AG (Germany) 18,213 1,560,919 Consumer finance (0.6%) Credit Saison Co., Ltd. (Japan) 61,900 1,229,336 Containers and packaging (1.2%) MeadWestvaco Corp. 33,500 1,260,940 Sealed Air Corp. 42,100 1,383,827 Diversified financial services (2.6%) CME Group, Inc. 35,200 2,605,152 Eurazeo SA (France) 11,759 1,056,550 ING Groep NV GDR (Netherlands) (NON) 144,833 2,050,162 Diversified telecommunication services (0.4%) Koninklijke (Royal) KPN NV (Netherlands) (NON) 250,910 886,633 Electronic equipment, instruments, and components (0.6%) Hitachi, Ltd. (Japan) 191,000 1,407,000 Energy equipment and services (2.2%) Ezion Holdings, Ltd. (Singapore) 1,332,000 2,293,257 Halliburton Co. 24,700 1,454,583 Petrofac, Ltd. (United Kingdom) 44,693 1,071,453 Food and staples retail (0.5%) CP ALL PCL (Thailand) 756,400 1,014,285 Health-care equipment and supplies (1.0%) Olympus Corp. (Japan) (NON) 29,700 956,578 St. Jude Medical, Inc. 17,500 1,144,325 Health-care providers and services (2.0%) Capital Senior Living Corp. (NON) 50,802 1,320,344 Catamaran Corp. (NON) 44,400 1,987,344 LifePoint Hospitals, Inc. (NON) 19,000 1,036,450 Hotels, restaurants, and leisure (3.2%) Dalata Hotel Group, Ltd. (Ireland) (NON) 103,895 406,492 Grand Korea Leisure Co., Ltd. (South Korea) 24,930 1,024,330 NH Hoteles SA (Spain) (NON) 135,753 965,024 Penn National Gaming, Inc. (NON) 81,300 1,001,616 Thomas Cook Group PLC (United Kingdom) (NON) 750,885 2,257,064 TUI Travel PLC (United Kingdom) 193,235 1,411,025 Household durables (5.4%) Coway Co., Ltd. (South Korea) 19,369 1,358,870 Haier Electronics Group Co., Ltd. (China) 336,000 910,527 Hovnanian Enterprises, Inc. Class A (NON) (S) 205,500 972,015 Panasonic Corp. (Japan) 136,100 1,552,667 Persimmon PLC (United Kingdom) 41,369 928,314 PulteGroup, Inc. 56,700 1,088,073 Sekisui House, Ltd. (Japan) 69,000 854,925 Standard Pacific Corp. (NON) 110,842 921,097 Taylor Morrison Home Corp. Class A (NON) 49,555 1,164,543 Techtronic Industries Co. (Hong Kong) 373,000 1,038,716 Whirlpool Corp. 8,300 1,240,518 Independent power and renewable electricity producers (0.5%) NRG Energy, Inc. 35,100 1,116,180 Industrial conglomerates (1.8%) Siemens AG (Germany) 8,512 1,145,684 Toshiba Corp. (Japan) 654,000 2,764,284 Insurance (5.1%) American International Group, Inc. 55,967 2,798,910 Assured Guaranty, Ltd. 41,200 1,043,184 Genworth Financial, Inc. Class A (NON) 99,400 1,762,362 Hartford Financial Services Group, Inc. (The) 53,600 1,890,472 Prudential PLC (United Kingdom) 79,081 1,672,389 Unipol Gruppo Finanziario SpA (Preference) (Italy) 323,064 2,234,246 Internet and catalog retail (0.6%) Bigfoot GmbH (acquired 8/2/13, cost $219,820) (Private) (Brazil) (F) (RES) (NON) 10 148,232 Groupon, Inc. (NON) 109,800 860,832 Zalando AG (acquired 9/30/13, cost $358,721) (Private) (Germany) (F) (RES) (NON) 8 359,872 Internet software and services (4.2%) Facebook, Inc. Class A (NON) 45,700 2,752,968 Google, Inc. Class A (NON) 3,249 3,621,043 Telecity Group PLC (United Kingdom) 103,708 1,206,820 Yahoo!, Inc. (NON) 48,600 1,744,740 IT Services (2.1%) Computer Sciences Corp. 18,500 1,125,170 Visa, Inc. Class A 16,400 3,540,104 Leisure products (0.9%) Brunswick Corp. 26,200 1,186,598 Sega Sammy Holdings, Inc. (Japan) 41,100 918,669 Machinery (0.7%) Mota-Engil Africa (Rights) (Portugal) (F) (NON) 166,297 85,912 Volvo AB Class B (Sweden) (S) 94,226 1,496,598 Media (3.9%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (NON) (S) 103,850 1,598,080 DISH Network Corp. Class A (NON) 34,000 2,115,140 Global Mediacom Tbk PT (Indonesia) 5,880,600 1,225,745 Liberty Global PLC Class A (United Kingdom) (NON) (S) 26,200 1,089,920 Mediaset SpA (Italy) (NON) 250,448 1,400,130 Numericable Group SA (France) (NON) (S) 31,457 1,236,397 Multi-utilities (0.6%) Veolia Environnement (France) 71,700 1,418,445 Multiline retail (0.4%) Mitra Adiperkasa Tbk PT (Indonesia) 1,529,000 841,888 Oil, gas, and consumable fuels (5.6%) BG Group PLC (United Kingdom) 75,898 1,414,010 Cabot Oil & Gas Corp. 26,500 897,820 Gaztransport Et Technigaz SA (France) (NON) 14,395 931,871 Genel Energy PLC (United Kingdom) (NON) 83,111 1,360,645 Kodiak Oil & Gas Corp. (NON) (S) 144,900 1,759,086 Marathon Oil Corp. 63,600 2,259,072 Origin Energy, Ltd. (Australia) 45,509 603,418 Royal Dutch Shell PLC Class A (United Kingdom) (S) 89,753 3,279,150 Paper and forest products (0.4%) Norbord, Inc. (Canada) (S) 34,203 901,251 Personal products (0.4%) Coty, Inc. Class A (S) 61,200 916,776 Pharmaceuticals (6.1%) Astellas Pharma, Inc. (Japan) 211,000 2,499,612 AstraZeneca PLC (United Kingdom) 41,422 2,676,983 Bristol-Myers Squibb Co. 39,800 2,067,610 Impax Laboratories, Inc. (NON) 39,900 1,054,158 Jazz Pharmaceuticals PLC (NON) 6,200 859,816 Novartis AG (Switzerland) 14,125 1,198,320 Sanofi (France) 30,871 3,218,626 Professional services (0.4%) Experian PLC (United Kingdom) 54,785 987,329 Real estate investment trusts (REITs) (1.9%) Altisource Residential Corp. (Virgin Islands) 33,739 1,064,803 Gaming and Leisure Properties, Inc. 34,116 1,243,869 Hibernia REIT PLC (Ireland) (NON) 1,336,045 1,947,357 Real estate management and development (2.5%) BR Malls Participacoes SA (Brazil) 108,900 939,736 Forestar Group, Inc. (NON) 54,661 972,966 Howard Hughes Corp. (The) (NON) 9,600 1,370,016 Iguatemi Empresa de Shopping Centers SA (Brazil) 95,713 917,900 RE/MAX Holdings, Inc. Class A (NON) 46,350 1,336,271 Semiconductors and semiconductor equipment (4.0%) Applied Materials, Inc. 74,600 1,523,332 Inotera Memories, Inc. (Taiwan) (NON) 1,282,000 1,006,347 Lam Research Corp. (NON) 24,800 1,364,000 Micron Technology, Inc. (NON) 101,400 2,399,124 Samsung Electronics Co., Ltd. (South Korea) 2,064 2,610,070 Software (1.1%) Electronic Arts, Inc. (NON) (S) 46,630 1,352,736 Fidessa Group PLC (United Kingdom) 26,109 1,104,296 Specialty retail (3.0%) Home Depot, Inc. (The) 17,465 1,382,005 Industria de Diseno Textil (Inditex) SA (Spain) 12,985 1,948,088 Lowe's Cos., Inc. 30,200 1,476,780 Pets at Home Group PLC (United Kingdom) (NON) 133,825 535,455 Sears Hometown and Outlet Stores, Inc. (NON) 23,800 562,870 Tile Shop Holdings, Inc. (NON) (S) 50,841 785,493 Thrifts and mortgage finance (0.8%) Radian Group, Inc. (S) 113,700 1,708,911 Tobacco (2.5%) Japan Tobacco, Inc. (Japan) 104,000 3,261,054 Philip Morris International, Inc. 28,200 2,308,734 Trading companies and distributors (0.6%) Mitsubishi Corp. (Japan) 66,400 1,231,336 Wireless telecommunication services (1.4%) SoftBank Corp. (Japan) 29,100 2,194,705 Vodafone Group PLC ADR (United Kingdom) 27,472 1,011,244 Total common stocks (cost $189,530,573) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 (i) $123,000 $121,556 Total U.S. treasury obligations (cost $121,556) SHORT-TERM INVESTMENTS (5.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 10,528,551 $10,528,551 Putnam Short Term Investment Fund 0.07% (AFF) 348,475 348,475 SSgA Prime Money Market Fund zero % (P) 290,000 290,000 U.S. Treasury Bills with an effective yield of 0.11%, February 5, 2015 (SEGSF) $90,000 89,919 U.S. Treasury Bills with an effective yield of 0.10%, October 16, 2014 (SEGSF) 52,000 51,984 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 (SEGSF) 10,000 9,999 U.S. Treasury Bills with an effective yield of 0.09%, August 21, 2014 (SEGSF) 25,000 24,994 U.S. Treasury Bills with an effective yield of 0.06%, August 14, 2014 50,000 49,989 Total short-term investments (cost $11,393,893) TOTAL INVESTMENTS Total investments (cost $201,046,022) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $76,001,602) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 6/18/14 $1,862,798 $1,865,562 $2,764 Hong Kong Dollar Buy 5/21/14 1,833,698 1,831,734 1,964 Japanese Yen Sell 5/21/14 2,328,043 2,364,746 36,703 Singapore Dollar Sell 5/21/14 568,263 560,544 (7,719) Swedish Krona Buy 6/18/14 573,429 576,031 (2,602) Swiss Franc Buy 6/18/14 3,320,986 3,306,773 14,213 Citibank, N.A. Australian Dollar Buy 4/16/14 2,113,828 2,028,915 84,913 Danish Krone Buy 6/18/14 814,941 812,001 2,940 Credit Suisse International British Pound Sell 6/18/14 2,335,828 2,338,460 2,632 Canadian Dollar Buy 4/16/14 339,909 351,521 (11,612) Norwegian Krone Buy 6/18/14 2,387,421 2,381,374 6,047 Swiss Franc Buy 6/18/14 2,300,389 2,290,286 10,103 Deutsche Bank AG Australian Dollar Sell 4/16/14 2,946,388 2,828,445 (117,943) British Pound Sell 6/18/14 1,336,449 1,333,249 (3,200) Euro Sell 6/18/14 1,100,063 1,098,985 (1,078) HSBC Bank USA, National Association Australian Dollar Sell 4/16/14 2,462,287 2,324,305 (137,982) British Pound Buy 6/18/14 2,689,560 2,692,163 (2,603) Euro Sell 6/18/14 3,431,738 3,429,225 (2,513) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/16/14 5,142,027 4,934,888 207,139 British Pound Buy 6/18/14 113,967 114,091 (124) British Pound Sell 6/18/14 113,967 113,565 (402) Euro Sell 6/18/14 3,083,784 3,081,318 (2,466) Norwegian Krone Sell 6/18/14 1,457,746 1,453,738 (4,008) Singapore Dollar Sell 5/21/14 730,363 726,254 (4,109) Swiss Franc Sell 6/18/14 2,191,165 2,181,615 (9,550) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/16/14 983,118 943,424 39,694 Australian Dollar Sell 4/16/14 983,118 981,231 (1,887) State Street Bank and Trust Co. Australian Dollar Buy 4/16/14 1,403,289 1,346,858 56,431 Canadian Dollar Buy 4/16/14 1,537,682 1,590,427 (52,745) Euro Sell 6/18/14 7,815,046 7,810,244 (4,802) Israeli Shekel Buy 4/16/14 607,647 604,690 2,957 Japanese Yen Sell 5/21/14 1,492,206 1,512,313 20,107 UBS AG British Pound Sell 6/18/14 2,322,332 2,324,847 2,515 Swiss Franc Buy 6/18/14 3,604,517 3,587,724 16,793 WestPac Banking Corp. British Pound Sell 6/18/14 3,300,884 3,303,940 3,056 Canadian Dollar Buy 4/16/14 1,311,529 1,356,439 (44,910) Euro Sell 6/18/14 1,317,707 1,314,101 (3,606) Japanese Yen Sell 5/21/14 2,272,455 2,305,576 33,121 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $222,110,502. (b) The aggregate identified cost on a tax basis is $201,640,214, resulting in gross unrealized appreciation and depreciation of $37,740,210 and $6,210,286, respectively, or net unrealized appreciation of $31,529,924. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,164,862, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $920,299 $13,521,951 $14,093,775 $183 $348,475 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $10,528,551, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $10,194,900. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $508,473 to cover certain derivatives contracts and the settlement of certain securities. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 45.0% United Kingdom 12.7 Japan 10.7 France 6.5 Italy 3.8 Germany 2.5 South Korea 2.2 Portugal 2.1 Spain 2.0 Netherlands 1.3 Sweden 1.2 Ireland 1.1 Singapore 1.0 Indonesia 0.9 Brazil 0.9 Czech Republic 0.7 Peru 0.6 Belgium 0.6 Mexico 0.6 Switzerland 0.5 Virgin Islands 0.5 Hong Kong 0.5 Thailand 0.5 Taiwan 0.5 Other 1.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $277,658 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $176,893. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $29,829,622 $14,580,436 $508,104 Consumer staples 6,987,754 3,261,054 — Energy 14,427,690 2,896,675 — Financials 57,127,566 2,413,736 656,758 Health care 18,434,616 3,456,190 — Industrials 14,098,099 3,995,620 85,912 Information technology 23,267,813 5,023,417 — Materials 13,976,402 — — Telecommunication services 1,897,877 2,194,705 — Utilities 2,534,625 — — Total common stocks U.S. treasury obligations — 121,556 — Short-term investments 638,475 10,755,436 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $128,231 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $544,092 $415,861 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $84,200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A.
